Case 3:19-cv-21111-MAS Document 7 Filed 04/12/21 Page 1 of 4 PagelD: 42

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
ADEL MIKHAEIL,
Civil Action No, 19-21 111 (MAS)
Petitioner,
v. : MEMORANDUM OPINION
STATE OF NEW JERSEY,
Respondent.

 

SHIPP, District Judge

This matter comes before the Court on Petitioner Adel Mikhaeil’s newly filed petition for
a writ of habeas corpus brought pursuant to 28 U.S.C. § 2254 which seeks to challenge his state
court prison sentence imposed in March 2015. (ECF No. 5.) As Petitioner has previously paid the
filing fee in this matter, this Court is required to screen the Petitioner's habeas petition pursuant to
Rule 4 of the Rules Governing Section 2254 Cases and determine whether if “plainly appears from
the petition and any attached exhibits that the petitioner is not entitled to relief.” Under the Rule,
this Court is “authorized to dismiss summarily any habeas petition that appears legally insufficient
on its face.” McFarland v. Scott, 512 U.S. 849, 856 (1994).

By way of background, Petitioner initially filed a petition pursuant to 28 U.S.C. § 2241
through which he sought to challenge his 2015 sentence. (ECF No. |.) On March 8, 2021,
however, this Court entered a memorandum and order which dismissed that petition without
prejudice both because Petitioner's challenge to his conviction was improperly raised under § 2241]
and because Petitioner was no longer “in custody” sufficient to give this Court jurisdiction over
his habeas petition as Petitioner had been released from prison in November 2017. (ECF No. 4.)

As this Court explained,
Case 3:19-cv-21111-MAS Document 7 Filed 04/12/21 Page 2 of 4 PagelD: 43

[A] habeas corpus petition filed under 28 U.S.C. § 2254 is the only
proper mechanism for a state prisoner to challenge the “fact or
duration’ of his state confinement.” McKnight v. United States, 27
F, Supp. 3d 575, 587 (D.N.J. 2014) (citing Preiser v. Rodriguez, 411
U.S. 475, 498-99 (1973)}. Section 2241, on the other hand,
“authorizes a federal court to issue a writ of habeas corpus to any
pretrial detainee who “is in custody in violation of the Constitution
or laws or treaties of the United States.’” Duran v. Thomas, 393 F,
App’x 3, 4 (3d Cir. 2010) (per curiam) (emphasis added) (internal
citation and quotation marks omitted). Here, since Petitioner is not
a pretrial detainee, a habeas petition under § 2254 “is the exclusive
avenue” for him to challenge “the constitutionality of his detention.”
McKnight, 27 F. Supp. 3d at 587 (emphasis in original) (quoting
Brian R. Means, Federal Habeas Manual § 1:34 (May 2013)).
Accordingly, if Petitioner seeks to challenge the fact or duration of
his confinement, he must do so by filing a petition for a writ of
habeas corpus under § 2254,

The Court notes, however, that in order to file a § 2254,
Petitioner must meet the statute’s “in custody” requirement. Section
2254(a) provides:

(a) The Supreme Court, a Justice thereof, a circuit
judge, or a district court shall entertain an application
for a writ of habeas corpus in behalf of a person in
custody pursuant to the judgment of a State court
only on the ground that he is in custody in violation
of the Constitution or laws or treaties of the United
States.

28 U.S.C. § 2254(a) (emphasis added).

This “in custody” language does not require that Petitioner
be physically confined, but it does require that there be significant
restraints on his liberty along with continuing government
supervision. See Obado v. New Jersey, 328 F.3d 716, 717 (3d Cir.
2003) (“The meaning of *custody* has been broadened so that it is
no longer limited in the § 2254(a) context to physical custody alone
but also applies where individuals are subject both to ‘significant
restraints on liberty . . . which were not shared by the public
generally, along with ‘some type of continuing governmental
supervision.””) (citing Barry v. Bergen Cnty. Prob. Dep’t., 128 F.3d
152, 160 (3d Cir. 1997)); see also Maleng v. Cook, 490 U.S. 488,
491 (1989) (prisoner placed on parole is still in custody because his
“release from physical confinement under the sentence in question
was not unconditional; instead, it was explicitly conditioned on his

Ne
Case 3:19-cv-21111-MAS Document 7 Filed 04/12/21 Page 3 of 4 PagelD: 44

reporting regularly to his parole officer, remaining in a particular

community, residence, and job, and refraining from certain

activities”); Jones v. Cunningham, 371 U.S. 236 (1963) (prisoner

who is on parole is “in custody”). The “‘in custody” jurisdictional

requirement is determined as of the date the petition is filed in the

district court.” United States ex rel Wojtycha v. Hopkins, 5\7 F.2d

420, 423 n.6 (3d Cir. 1975) (citations omitted).

Here, Petitioner stated in his filing that he was released from

prison on November I, 2017, a little over two years before he filed

his Petition. (Pet. 1.) Thus, it appears he may not satisfy §2254’s

“in custody” requirement. Accordingly, if Petitioner wishes to file

a § 2254 petition, he must demonstrate that he satisfies §2254’s “in

custody” requirement.
(ECF No. 4 at 2-3.) Although this Court dismissed Petitioner's habeas petition for lack of custody
and thus lack of jurisdiction, this Court provided Petitioner thirty days within which he could file
a new habeas petition under § 2254 and explain why he was sufficiently “in custody” to warrant
habeas jurisdiction. (/d. at 3-4.)

Petitioner filed his current petition on April 1, 2021. (ECF No. 5.) In his § 2254 petition,
Petitioner reiterates his claim of ineffective assistance of counsel, but fails in any way to address
the deficiency this Court noted in its memorandum and order — Petitioner is not currently in custody
as he was released from prison in 2017 and does not appear to be subject to any form of parole or
supervision. As Petitioner does not appear to be in prison or subject to any other restraint on his
liberty arising from his 2015 sentence, and, despite being offered an opportunity to do so, has
failed in any way to indicate any form of custody to which he is currently subject, it fully appears
from Petitioner's current and initial petitions that Petitioner is not “in custody” at this time, and
that this Court therefore lacks jurisdiction over his petition. See Obado, 328 F.3d at 717-18.
Petitioner's current petition is therefore dismissed without prejudice for lack of jurisdiction.

Pursuant to 28 U.S.C. §2253(c), a petitioner may not appeal from a final order in a habeas

proceeding where that petitioner seeks to challenge his state court conviction unless he has “made
Case 3:19-cv-21111-MAS Document 7 Filed 04/12/21 Page 4 of 4 PagelD: 45

a substantial showing of the denial of a constitutional right.” “A petitioner satisfies this standard
by demonstrating that jurists of reason could disagree with the district court's resolution of his
constitutional claims or that jurists could conclude that the issues presented here are adequate to
deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).
“When the district court denies a habeas petition on procedural grounds without reaching the
prisoner's underlying constitutional claim, a COA should issue when the prisoner shows, at least,
that jurists of reason would find it debatable whether the petition states a valid claim of the denial
of a constitutional right and that jurists of reason would find it debatable whether the district court
was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Because it
fully appears that Petitioner is no longer “in custedy” pursuant to the conviction he seeks to
challenge, jurists of reason would not debate that this Court lacks jurisdiction over Petitioner's
habeas petition. Petitioner is therefore denied a certificate of appealability.

In conclusion, Petitioner's § 2254 habeas petition (ECF No. 5) is DISMISSED
WITHOUT PREJUDICE for lack of Jurisdiction and Petitioner is DENIED a certificate of

appealability. An appropriate order follows.

o,

Ar édt—pyd

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
